  Case 17-81481        Doc 50     Filed 11/28/18 Entered 11/28/18 10:27:50             Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     (ROCKFORD)

In re:                                         )      Chapter 7
                                               )
August H. Roepke,                              )      Case No. 17 B 81481
                       Debtor.                 )      Honorable Judge Thomas M. Lynch
                                               )


                                 NOTICE OF WITHDRAWAL

To: See Attached Service List

       PLEASE TAKE NOTICE that the CHAPTER 7 TRUSTEE’S FINAL ACCOUNT
previously filed on November 21, 2018 (Document #48) is withdrawn. It is withdrawn because
the wrong document was filed.


                                                       /s/ Patrick S. Layng
                                                       Patrick S. Layng, U.S. Trustee
                                                       Office of the U.S. Trustee
                                                       219 South Dearborn, Room 873
                                                       Chicago, Illinois 60604
                                                       (312) 886-7481


                                 CERTIFICATE OF SERVICE

        I, Patrick S. Layng, the U.S. Trustee, state that pursuant to Local Rule 9013-3(D) the
above Notice of Withdrawal was filed on November 28, 2018, and served on all parties
identified as Registrants on the service list below through the Court’s Electronic Notice for
Registrants and, as to all other parties on the service list below, I caused a copy to be sent via
First Class Mail to the address(es) indicated on November 28, 2018.

                                                       /s/Patrick S. Layng
 Case 17-81481        Doc 50   Filed 11/28/18 Entered 11/28/18 10:27:50     Desc Main
                                 Document     Page 2 of 2


                                       SERVICE LIST



Registrants Served Through the Court’s Electronic Notice for Registrants:

Joseph D. Olsen
Jolsenlaw@comcast.net

Nathan E. Delman
ndelman@semradlaw.com

Parties Served via First Class Mail:

August H. Roepke
2421 Jensen Street
Shorewood, IL 60404
